tep lats department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer amount m amount n plan decedent company life_insurance_company ira annuity court an dear this is in response to your letter dated date as supplemented by your letter dated date concerning a distribution from an annuity purchased by your deceased husband in which you are the named beneficiary and the proper rollover treatment of the distribution from the annuity under sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent maintained ira taxpayer asserts that decedent's_estate received amount m from ira taxpayer asserts that the failure to complete a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to decedent’s death taxpayer further represents that amount m has not been used for any other purpose decedent was married to taxpayer at the time of his death on date decedent was employed by company the sponsor of plan on date decedent elected to roll over his lump sum distribution from plan into ira decedent named taxpayer as the primary beneficiary on date ira was issued by life_insurance_company life_insurance_company cancelled ira on date after learning decedent had died and issued a check payable to the estate of decedent taxpayer received a letter of appointment of personal representative of the estate of decedent on date from court on date taxpayer purchased annuity with amount n after using part of amount m for funeral_expenses with the intent to complete the rollover of amount n life_insurance_company informed taxpayer that a ruling letter from the internal_revenue_service granting a waiver of the 60-day rollover period would be required based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income _ by the payee or distributee as the case may be in the manner provided under sec_72 of the code 2v1451066 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code 2vu1451065 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that the failure to accomplish a timely rollover was due to the death of decedent therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount n will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the roliover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent 2vu145 if you have any questions please contact please address all correspondence to se t ep ra t2 jason e employe ievine manager plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
